Citation Nr: 0824931	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for scar, residuals of 
bayonet wound of the left thigh, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In June 2006 and March 2007, the Board 
remanded the veteran's claim for additional development.

This case has been advanced on the Board's docket.

By way of the March 2007 remand, the Board requested the 
agency of original jurisdiction (AOJ) to consider whether a 
separate compensable rating may be assigned regarding any 
scarring associated with the veteran's service-connected left 
thigh disability.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (a separate compensable rating may be assigned for the 
same injury where the manifestations of the injury are not 
duplicative or overlapping).  Additionally, the supplemental 
statement of the case (SSOC) that was to be issued in the re-
adjudication of the claim was to include the criteria for 
assigning a rating for scarring.

In April 2008, the Appeals Management Center (AMC) issued a 
SSOC wherein it re-adjudicated the claim.  Unfortunately, the 
SSOC did not include either the rating criteria for scars or 
any analysis relating to scarring associated with the left 
thigh.  Consequently, the case must remanded for further 
development in order for the Board to be able to adjudicate 
the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand).

The AOJ must comply with the request to re-adjudicate the 
claim with consideration of associated scarring in compliance 
with Esteban and by including the criteria for rating scars 
in any subsequent SSOC.  

The claim was also remanded in March 2007 to schedule the 
veteran for an examination in order to adequately address the 
current level of impairment of his service-connected left 
thigh disability.  On March 24, 2008, a letter was sent to 
the veteran notifying him of the upcoming VA examination that 
was scheduled for April 2, 2008, just over one week later.  
Although the veteran failed to report to the examination, he 
contacted the Cleveland RO on April 4, 2008, stating that he 
was out of town when the examination was to take place.  He 
requested that the examination be rescheduled.  The RO 
notified the veteran that the AMC had jurisdiction to 
reschedule another examination.  No further examination was 
scheduled.  In light of the remand, the veteran should be 
afforded another opportunity to report to a VA examination 
addressing the current level of impairment of his service-
connected left thigh disability.

Additionally, the veteran should be sent a notice letter in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  Since the veteran was last sent a VCAA letter, the 
Court issued a decision regarding the general notice 
requirements for increased rating claims.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Thus, an updated letter 
should be sent to the veteran.

It appears that the veteran continues to receive regular 
treatment at the VA Medical Centers in Cleveland, Ohio, and 
Altoona, Pennsylvania, and their associated outpatient 
clinics.  Updated treatment records should be obtained in 
light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Send an updated VCAA notice letter to 
the veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim for an increased 
rating for service-connected scar, 
residuals of bayonet wound of the left 
thigh.  See Vazquez-Flores, 22 Vet. App. 
at 37.  Tell the veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
employment and daily life.  Additionally, 
notify the veteran that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent, 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  Provide 
examples of the types of medical and lay 
evidence that the veteran may submit that 
are relevant to establishing entitlement 
to increased compensation--e.g., 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Provide the veteran with general notice 
of the potentially applicable diagnostic 
codes, including those pertaining to 
muscle injuries and scars.  See 38 C.F.R. 
§§ 4.73, 4.118 (2007).  The veteran and 
his representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Obtain the veteran's more recent VA 
treatment records (since November 2007) 
and associate the records with the claims 
folder.

3.  After obtaining any additional 
evidence, schedule the veteran for 
appropriate VA medical examination(s) to 
accurately determine the muscle group(s) 
affected by the left thigh wound and to 
delineate all the residuals of the 
bayonet injury, including scarring.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
requested to specifically identify each 
specific muscle injured by the bayonet 
wound and comment upon the nature, 
extent, and current degree of impairment 
manifested by such muscle damage (e.g., 
limitation of motion of the knee and hip, 
muscle pain, weakness or fatigue, etc.).  
The examiner should identify, if 
possible, the track or path the bayonet 
traveled from its point of entry.  
Further, the examiner should identify the 
etiology of any neurological or other 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner 
should also comment as to whether the 
disability associated with any affected 
muscles would be considered slight, 
moderate, moderately severe, or severe.  
In this regard, the examiner should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.  Finally, the 
examiner should measure the area of any 
scarring and describe any impairment, 
including whether any scar is deep, 
superficial, unstable, or painful.  

After the requested examination(s) have 
been completed, the report(s) should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If /a report is 
deficient in any manner, it should be 
returned to the examiner.  (The veteran 
should be advised that failure to appear 
for an examination as requested, and 
without good cause, could adversely 
affect his claim.  See 38 C.F.R. § 3.655 
(2007).)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with an SSOC and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC must include the rating 
criteria for assigning a rating for 
scarring and an analysis of the evidence 
relative to the left thigh scar.  The 
SSOC should reflect consideration of 
whether a separate rating is warranted 
for any scarring.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

